Citation Nr: 0806646	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for an acquired psychiatric 
disability, characterized as anxiety. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD, and also determined that new and material evidence had 
not been submitted to reopen a service connection claim for 
anxiety.

In January 2007, the veteran testified before a decision 
review officer at the RO, and in September 2007, he testified 
before the undersigned Veterans Law Judge sitting at the RO.  
Copies of the hearing transcripts are of record and have been 
reviewed.

In its October 2006 statement of the case (SOC), the RO 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for an acquired 
psychiatric disability, characterized as anxiety.  However, 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal, despite the RO's action.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, 
the issue is captioned as above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran is seeking to reopen a service connection claim 
for an acquired psychiatric disability, last denied by the 
Board in September 1982, as there was no objective evidence 
of a psychiatric disability during service, or of a chronic 
psychosis within the first post-service year.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

A September 2005 VCAA letter is associated with the claims 
folder and advised the veteran what evidence is necessary to 
substantiate his underlying service connection claim for an 
acquired psychiatric disability, characterized as anxiety.  
However, this letter did not specifically discuss the bases 
for the denial in the prior Board decision.  Thus, the 
September 2005 letter does not comply with the Kent ruling.

The veteran is also seeking service connection for PTSD.  
According to an October 2005 statement, the veteran asserted 
that that while serving in Vietnam, he came under small-arms 
fire several times.  His primary contention is that he 
engaged in combat during his service in Vietnam and 
attributes any diagnosis of PTSD to his reported combat 
service.  

During his September 2007 hearing, the veteran indicated that 
he receives current treatment for his PTSD and anxiety at the 
VA Medical Center in West Haven.  Review of the record 
reflects that the claims folder contains treatment records 
from the West Haven VAMC dated through October 2005.  Thus, 
the Board finds that the RO should obtain the most current 
records from the VAMC in West Haven.  
Also during his September 2007 hearing, the veteran testified 
that he currently receives disability benefits from the 
Social Security Administration (SSA).  On review, there is no 
indication that the SSA records are currently of record.  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 3.159(c) 
(2) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the service connection claim 
for an acquired psychiatric disability, 
characterized as anxiety; and (2) 
notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., competent 
evidence of  psychiatric disability 
during service and evidence of a nexus, 
or evidence of a chronic psychosis within 
the first post-service year).  This 
notice is outlined by the Court in Kent, 
supra.  The notification letter should 
also advise the veteran of the evidence 
and information that is necessary to 
establish entitlement to his underlying 
service connection claim.

2.  The RO should request from the Social 
Security Administration, all records 
related to the veteran's claim for Social 
Security benefits including all medical 
records and copies of all decisions or 
adjudications.

3.  The RO should request and associate 
with the claims folder the veteran's 
records of psychiatric treatment (to 
include any PTSD treatment) dated from 
October 2005 to the present from the VAMC 
in West Haven.  

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD, and whether 
new and material evidence has been 
submitted to reopen a service connection 
claim for an acquired psychiatric 
disability, characterized as anxiety.  
All applicable laws and regulations 
should be considered.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

